 

Exhibit 10.3

Alder BioPharmaceuticals, Inc.

Non-Employee Director
Stock Option Grant Notice
(2014 Equity Incentive Plan)

Alder BioPharmaceuticals, Inc. (the “Company”), pursuant to its 2014 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock as further described on the
Company’s Morgan Stanley website, Corporate Benefit Access (collectively, the
“Online Option Information”).  This option is subject to all of the terms and
conditions as set forth herein and in the Option Agreement, the Plan and the
Online Option Information, all of which are incorporated herein in their
entirety.  Capitalized terms not explicitly defined herein but defined in the
Plan, the Option Agreement or the Online Option Information will have the same
definitions as in the Plan, the Option Agreement or the Online Option
Information.  If there is any conflict between the terms in this notice and the
Plan, the terms of the Plan will control.

Optionholder:

Director receiving this Stock Option Grant Notice

Date of Grant:

“Grant Date” as set forth on the Online Grant Acceptance page

Type of Grant:

Nonstatutory Stock Option

Vesting Commencement Date:

Same as “Grant Date” as set forth on the Online Grant Acceptance page

Number of Shares Subject to Option:

“Granted” as set forth on the Online Grant Acceptance page

Exercise Price (Per Share):

“Grant Price” as set forth on the Online Grant Acceptance page

Total Exercise Price:

Exercise Price times total Number of Shares Subject to Option

Expiration Date:

One day prior to the date ten years after the Date of Grant

Exercise Schedule:Same as Vesting Schedule  

Vesting Schedule:

Subject to Section 1 of the Option Agreement, this option will vest as follows:
All of the shares vest on the date of the next year’s Annual Meeting of
Stockholders of the Company, subject to Optionholder’s Continuous Service as of
such date.

Payment: By one or a combination of the following items (described in the Option
Agreement):

☒ By cash, check, bank draft or money order payable to the Company

☒Pursuant to a Regulation T Program if the shares are publicly traded

☒By delivery of already-owned shares if the shares are publicly traded

☒Subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

Additional Terms/Acknowledgements: By clicking the “Accept Grant” button on the
Online Grant Acceptance page to which this Stock Option Grant Notice is linked,
Optionholder (i) consents to receive the Online Option Information, this Stock
Option Grant Notice, the Option Agreement, the Plan, the prospectus for the Plan
and any other Plan-related

1

 

--------------------------------------------------------------------------------

 

documents by electronic delivery, and to participate in the Plan through the
online or electronic system established and maintained by the Company or a third
party, and (ii) acknowledges receipt of, and understands and agrees to, the
Online Option Information, this Stock Option Grant Notice, the Option Agreement
and the Plan.  Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, the Online Option Information, this Stock Option Grant Notice, the
Option Agreement, and the Plan set forth the entire understanding between
Optionholder and the Company regarding this option and supersede all prior oral
and written agreements, promises and/or representations regarding this option,
with the exception, if applicable, of (i) any compensation recovery policy that
is adopted by the Company or is otherwise required by applicable law, (ii) any
written employment, offer letter or severance agreement, or any written
severance plan or policy specifying the terms that should govern this option,
and (iii) any director compensation policy of the Company.




2

 

--------------------------------------------------------------------------------

 

Alder BioPharmaceuticals, Inc.
2014 Equity Incentive Plan


Non-Employee Director

Option Agreement
(Nonstatutory Stock Option)

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Alder BioPharmaceuticals, Inc. (the “Company”) has granted you an
option under its 2014 Equity Incentive Plan (the “Plan”) to purchase the number
of shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice.  The option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”).  If there is any conflict between the terms in this Option Agreement
and the Plan, the terms of the Plan will control.  Capitalized terms not
explicitly defined in this Option Agreement or in the Grant Notice but defined
in the Plan will have the same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1.Vesting.  

(a)Subject to the provisions contained herein, your option will vest as provided
in your Grant Notice.  Vesting will cease upon the termination of your
Continuous Service.

(b)Notwithstanding the foregoing or anything to the contrary in this Option
Agreement, in the event of a Change in Control, your option will become fully
vested on the effective date of such Change in Control, to the extent your
option is outstanding on such date.

2.Number of Shares and Exercise Price.  The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.  

3.Method of Payment.  You must pay the full amount of the exercise price for the
shares you wish to exercise.  You may pay the exercise price in cash or by
check, bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

(a)Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds.  This manner of payment is also known as a “broker-assisted exercise”,
“same day sale”, or “sell to cover”.

(b)Provided that at the time of exercise the Common Stock is publicly traded, by
delivery to the Company (either by actual delivery or attestation) of
already-owned shares of

3

 

--------------------------------------------------------------------------------

 

Common Stock that are owned free and clear of any liens, claims, encumbrances or
security interests, with a Fair Market Value on the date of exercise that does
not exceed the aggregate exercise price.  You must pay any remaining balance of
the aggregate exercise price not satisfied by such delivery in cash or other
permitted form of payment.  “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company.  You may not exercise your
option by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

(c)Subject to the consent of the Company at the time of exercise, by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Common Stock otherwise issuable to you upon exercise of your option by
the largest whole number of shares with a Fair Market Value on the date of
exercise that does not exceed the aggregate exercise price.  You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment.  Shares of Common Stock
will no longer be outstanding under your option and will not be exercisable
thereafter if those shares (i) are used to pay the exercise price pursuant to
the “net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy your tax withholding obligations.

4.Whole Shares.  You may exercise your option only for whole shares of Common
Stock.

5.Securities Law Compliance.  In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act.  The exercise of your option also must
comply with all other applicable laws and regulations governing your option, and
you may not exercise your option if the Company determines that such exercise
would not be in material compliance with such laws and regulations (including
any restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).

6.Term.  You may not exercise your option before the Date of Grant or after the
expiration of the option’s term.  The term of your option expires, subject to
the provisions of Section 5(h) of the Plan, upon the earliest of the following:

(a)immediately upon the date on which the event giving rise to your termination
of Continuous Service for Cause occurs (or, if required by law, the date of
termination of Continuous Service for Cause);

(b)twelve (12) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 6(d) below); provided, however, that if during any part of
such twelve (12) months period your option is not exercisable solely because of
the condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of twelve (12)
months after the termination of your Continuous Service; provided further, if
during any part of such twelve (12) months period,

4

 

--------------------------------------------------------------------------------

 

the sale of any Common Stock received upon exercise of your option would violate
the Company’s insider trading policy, then your option will not expire until the
earlier of the Expiration Date or until it has been exercisable for an aggregate
period of twelve (12) months after the termination of your Continuous Service
during which the sale of the Common Stock received upon exercise of your option
would not be in violation of the Company’s insider trading policy.  

(c)twelve (12) months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 6(d) below);

(d)eighteen (18) months after your death if you die either during your
Continuous Service or within twelve (12) months after your Continuous Service
terminates for any reason other than Cause;

(e)the Expiration Date indicated in your Grant Notice; or

(f)the day before the tenth (10th) anniversary of the Date of Grant.

7.Exercise.

(a)You may exercise the vested portion of your option (and the unvested portion
of your option if your Grant Notice so permits) during its term by (i)
completing such documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price and any applicable withholding taxes
to the Company’s Secretary, stock plan administrator, or such other person as
the Company may designate, together with such additional documents as the
Company may then require.

(b)By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

8.Transferability.  Except as otherwise provided in this Section 8, your option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during your life only by you.  

(a)Certain Trusts.  Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust.  You and
the trustee must enter into transfer and other agreements required by the
Company.  

(b)Domestic Relations Orders.  Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by applicable law that contains the information

5

 

--------------------------------------------------------------------------------

 

required by the Company to effectuate the transfer.  You are encouraged to
discuss the proposed terms of any such transfer with the Company prior to
finalizing the domestic relations order, marital settlement agreement or other
divorce or separation instrument to help ensure the required information is
contained within the domestic relations order, marital settlement agreement or
other divorce or separation instrument.

(c)Beneficiary Designation.  Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise.  In the absence of such a
designation, upon your death, your executor or administrator of your estate will
be entitled to exercise this option and receive, on behalf of your estate, the
Common Stock or other consideration resulting from such exercise.

9.Option not a Service Contract.  Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or of the Company or an Affiliate to continue your
employment or service.  In addition, nothing in your option will obligate the
Company or an Affiliate, their respective stockholders, boards of directors,
officers or employees to continue any relationship that you might have as a
Director or Consultant for the Company or an Affiliate.

10.Withholding Obligations.

(a)At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.  

(b)Upon your request and subject to approval by the Company, and compliance with
any applicable legal conditions or restrictions, the Company may withhold from
fully vested shares of Common Stock otherwise issuable to you upon the exercise
of your option a number of whole shares of Common Stock having a Fair Market
Value, determined by the Company as of the date of exercise, not in excess of
the minimum amount of tax required to be withheld by law (or such lower amount
as may be necessary to avoid classification of your option as a liability for
financial accounting purposes).  If the date of determination of any tax
withholding obligation is deferred to a date later than the date of exercise of
your option, share withholding pursuant to the preceding sentence shall not be
permitted unless you make a proper and timely election under Section 83(b) of
the Code, covering the aggregate number of shares of Common Stock acquired upon
such exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option.  Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are

6

 

--------------------------------------------------------------------------------

 

otherwise issuable to you upon such exercise.  Any adverse consequences to you
arising in connection with such share withholding procedure shall be your sole
responsibility.

(c)You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied.  Accordingly, you may not be
able to exercise your option when desired even though your option is vested, and
the Company will have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.

11.Tax Consequences.  You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

12.Notices.  Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.  The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means.  By accepting this option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

13.Governing Plan Document.  Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan.  If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control.  In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

14.Other Documents.  You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

15.Effect on Other Benefit Plans. The value of this option will not be included
as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any benefit plan sponsored by the Company or any
Affiliate, except as such plan otherwise

7

 

--------------------------------------------------------------------------------

 

expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any of the Company’s or any Affiliate’s benefit plans.

16.Voting Rights.  You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to this option
until such shares are issued to you.  Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company.  Nothing contained in
this option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

17.Severability.  If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid.  Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

18.Miscellaneous.

(a)The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c)You acknowledge and agree that you have reviewed your option in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your option, and fully understand all provisions of your option.

(d)This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)All obligations of the Company under the Plan and this Option Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

***

 

This Option Agreement will be deemed to be signed by clicking the “Accept Grant”
button on the Online Grant Acceptance page to which it is attached.

8

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

9

 